PER CURIAM.
Appellants, the beneficiaries under their father’s will, brought suit against appellee for legal malpractice alleging negligence in the preparation and drafting of the will, and in the advice appellee gave to the decedent regarding the will.
The record supports appellants’ argument that appellee has failed to conclusively show the absence of any genuine issues of .material fact, particularly regarding privity, see McAbee v. Edwards, 340 So.2d 1167 (Fla. 4th DCA 1976), and whether the alleged negligence, if any, frustrated the testator’s intent as expressed in the will, see Lorraine v. Grover, Ciment, Weinstein and Stauber, P.A., 467 So.2d 315 (Fla. 3d DCA 1985).
Accordingly, we reverse on the authority of Wills v. Sears, Roebuck and Co., 351 So.2d 29 (Fla.1977); Holl v. Talcott, 191 So.2d 40 (Fla.1966); Conran v. Young, 458 So.2d 870 (Fla. 4th DCA 1984).
REVERSED and REMANDED for further proceedings.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.